DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 5/19/22, are acknowledged.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich et al. (US 2017/0219841) in view of Grant et al. (WO 2016/113533).
Consider claim 1, Popovich discloses (e.g. figures 1-2) an illumination device comprising: 
a laser source emitting light of at least a first wavelength ([0069]: a laser 20; see Fig. 1 (laser 20 inherently emits at least a first wavelength]); 
a microdisplay ([0069]: a microdisplay 30; see Fig. 1); 
a projection lens ([0071]: projection lens 31); and 
at least one waveguide substrate ([0069]: a waveguide 10; see Fig. 1), each said substrate supporting: 
at least one input grating for coupling light from said laser into a total internal reflection path in said substrate ([0069]: a first grating device 41 for coupling light from the laser into a TIR path in the wave guide; see Fig. 1 ); 
a grating device for despeckling said light ([0069]: a third grating device 42 for applying a variation of at least one of beam deflection or phase retardation across the wavefronts of the TIR light. The third grating device essentially provides despeckling and beam homogenization); 
at least one beam splitter layer ([0072]: the second diffractive device 43 performs the dual functions a beam deflector and a beam splitter) for creating a multiplicilty of internal reflection paths between the beamsplitter layer and the reflecting surfaces of the waveguide substrate (the second diffractive device is located between the reflecting surfaces of the waveguide substrate and creates multiple internal reflection paths); and 
at least one output grating for extracting light from said substrate ([0069]: a second grating device 45 for coupling light from the TIR path out [extracting] of the waveguide), wherein said output grating is configured to perform at least of one function selected from the group of: diffusing said light into a ray distribution matched to the numerical aperture of said projection lens, extracting light from said waveguide substrate towards a reflective surface of said microdisplay ([0071]: the second grating device which diffracts TIR light indicated by 108 out of the waveguide and onto the microdisplay 30; [0072]: In one embodiment of the invention shown in FIG. 2 the microdisplay is a reflective device), and transmitting image modulated light reflected from said microdisplay into said projection lens for display. 
However, Popovich does not explicitly disclose that the beam splitter layer is disposed in the waveguide substrate between the input and output gratings.  Popovich and Grant are related as waveguide devices.  Grant discloses a waveguide with a thin beamsplitter layer (since the waveguide comprises the thin beamsplitter layer, it is considered to be located between the input and output gratings as the beamsplitter is disclosed to be within the waveguide) [see pages 13-14].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Popovich, to include the thin beamsplitter of Grant, in order to provide for vertical and horizontal homogenization. 
Consider claim 2, the modified Popovich reference discloses (e.g. figures 1-2 of Popovich  ) the illumination device of claim 1, wherein said grating device for despeckling said light comprises at least one array of selectively switchable grating elements disposed in at least one layer ([0086 of Popovich  ]: FIG. 20 illustrates one embodiment of the three grating layer scheme of FIGS. 18-19 which applies the low angle diffraction principle illustrated in FIG. 4. The gratings in the three layer stack comprises the switching gratings 70A, 70B and the no switching grating 70C; FIG. 4 is a side elevation view of a waveguide despeckler [the third grating layer 42] in one embodiment; [0076 of Popovich  ]: Small sections of the gratings 70A, 70B are switching on and off to achieve speckle averaging [selective switching]). 
Consider claim 3, the modified Popovich reference discloses (e.g. figures 1-2 of Popovich) an illumination device, wherein said grating device for despeckling said light further comprises at least one array of non-switching grating elements disposed in at least one layer ([0086 of Popovich ]: The gratings in the three layer stack comprises ... the no switching grating 70C). 
Consider claim 4, the modified Popovich reference discloses (e.g. figures 1-2 of Popovich) the illumination device of claim 2, wherein said at least one layer forms a stack ([0086 of Popovich  ]: FIG. 20 illustrates one embodiment of the three grating layer scheme of FIGS. 18-19 which applies the low angle diffraction principle illustrated in FIG. 4. The gratings in the three layer stack comprises the switching gratings 70A,70B and the no switching grating 70C; [0032 of Popovich]: FIG. 4 is a side elevation view of a waveguide despeckler [the third grating layer 42] in one embodiment). 
Consider claim 5, the modified Popovich reference discloses (e.g. figures 1-2 of Popovich) an illumination device, wherein each grating element ([0086]: The gratings in the three layer stack comprises the switching gratings 70A,70B and the no switching grating 70C) is configured to perform at least one function selected from the group of: beam deflection, diffusion, and phase retardation across the wavefronts of said TIR light ([0086 of Popovich]: The diffusion of light at the upper switching grating 70A is represented by the rays 200,201 at the first interaction and 206,207 at the second interaction. The diffusion of light at the non switching grating 70C is represented by the rays 202,203 at the first interaction and 208,209 at the second interaction; see Fig. 20 for 70B diffusion). 
Consider claim 9, the modified Popovich reference discloses (e.g. figures 1-2 of Popovich) an illumination device, wherein at least one of said input and output gratings ([0069 of Popovich]: a first grating device 41 [input grating]; [0069 of Popovich]: a second grating device 45 (output grating]) has at least one characteristic selected from the group of: a switchable grating, a rolled K-vector vector, spatially varying refractive index modulation, and spatially varying grating thickness ([ 0072 of Popovich]: In the case of FIG. 2 the second grating device is an SBG [switchable grating]). 
Consider claim 10, the modified Popovich reference discloses (e.g. figures 1-2 of Popovich) an illumination, wherein said input and output gratings are switchable Bragg gratings (Claim 1: a first grating [input grating] device for coupling light from said laser into a TIR path in said waveguide; a second grating device (output grating] for coupling light from said TIR path out of said waveguide; Claim 8: The illumination device of claim 1 wherein said first and second grating devices [input and output] are SBGs [switchable Bragg gratings]).
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich et al. (US 2017/0219841) in view of Grant et al. (WO 2016/113533) as applied to claim 1 above, and further in view of Robbins et al. (US 2016/0085300).
Consider claim 6, the modified Popovich reference does not explicitly disclose that each said waveguide substrate transmits light of a unique wavelength band. Popovich, Grant and Robbins are related as waveguide devices.  Robbins discloses a waveguide substrate ([0064]: the waveguide 412) transmits light of a unique wavelength band ([0064]: the purpose of the output coupler 424 is to cause infrared light to exit the waveguide 412 toward the lens module 430 and/or towards the eye tracking IR sensor 134B). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Popovich   reference, with the teaching of Robbins for the purpose of providing transparent waveguide transparent waveguide, for use in tracking an eye illuminated by infrared light, including electronically switchable diffractive gratings that, when turned on, provides a best focused image of the eye or portion thereof, which provides the best focused image of the eye, is used for imaging the eye during eye tracking (Abstract). 
Consider claim 7, modified Popovich   reference discloses the illumination device of claim 6, wherein an input grating supported by said waveguide substrate ([006 of Popovich  9]: a first grating device 41 [input grating] for coupling light from the laser into a TIR path in the wave guide).  However, Popovich et al. does not explicitly disclose a first grating is switched into a diffracting state when light of said unique wavelength band is emitted by said laser source. Popovich, Grant and Robbins are related as waveguide devices.  Robbins discloses a first grating ([0071]: switchable diffractive gratings, labeled 419a, 419b, 419c. 419d, arranged parallel to one another. The electronically switchable diffractive gratings 419a, 419b, 419c, 419d can be referred to individually as an electronically switchable diffractive grating 419) is switched into a diffracting state when light of said unique wavelength band is emitted by said laser source ([0062]: the diffractive element input-coupler 414 [input grating] adjusts the angle of light passing through; [0075]: Each of the electronically switchable diffractive gratings 419 can be normally switched on, or normally switched off ... When an electronically switchable diffractive grating 419 is turned on, infrared light (wavelength band] that is reflected from a user's eye and is incident on the grating is coupled into the waveguide 412; [0038]: illumination source 134A may include ... a laser [e.g. VCSEL] emitting about a predetermined IR wavelength or a range of wavelengths; see Fig. 4A - 4C). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify Popovich et al. with the teaching of Robbins for the purpose of providing transparent waveguide transparent waveguide, for use in tracking an eye illuminated by infrared light, including electronically switchable diffractive gratings that, when turned on, provides a best focused image of the eye or portion thereof, which provides the best focused image of the eye, is used for imaging the eye during eye tracking (Abstract). 
Consider claim 8, modified Popovich   reference discloses the illumination device of claim 6, wherein an output grating supported by said waveguide substrate ([0069 of Popovich  ]: a second grating device 45 [output grating] for coupling light from the TIR path out of the waveguide).  However, Popovich et al. does not explicitly disclose a second grating is switched into a diffracting state when light of said unique wavelength band is emitted by said laser source. Popovich, Grant and Robbins are related as waveguide devices.  Robbins discloses a second grating ([0071]: switchable diffractive gratings, labeled 419a, 419b, 419c, 419d, arranged parallel to one another. The electronically switchable diffractive gratings 419a, 419b, 419c, 419d can be referred to individually as an electronically switchable diffractive grating 419) is switched into a diffracting state when light of said unique wavelength band is emitted by said laser source ([0062]: the diffractive element input-coupler 414 [input grating] adjusts the angle of light passing through; [0075]: Each of the electronically switchable diffractive gratings 419 can be normally switched on, or normally switched off ... When an electronically switchable diffractive grating 419 is turned on, infrared light [wavelength band] that is reflected from a user's eye and is incident on the grating is coupled into the waveguide 412; illumination source 134A may include one or more infrared (IR) emitters Such as an infrared light emitting diode (LED) or a laser; see Fig. 4A - 4C). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify Popovich et al. with the teaching of Robbins for the purpose of providing transparent waveguide transparent waveguide, for use in tracking an eye illuminated by infrared light, including electronically switchable diffractive gratings that, when turned on, provides a best focused image of the eye or portion thereof, which provides the best focused image of the eye, is used for imaging the eye during eye tracking (Abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872